Citation Nr: 1609884	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sarcoidosis. 
 
2.  Entitlement to service connection for a chronic stomach condition, to include as secondary to sarcoidosis. 
 
3.  Entitlement to service connection for chronic bronchitis, to include as secondary to sarcoidosis. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO denied entitlement to service connection for sarcoidosis, a chronic stomach condition, chronic bronchitis, and a low back condition.

In August 2013, the Board remanded the claims on appeal for further development. 

In a November 2013 rating decision, the Appeals Management Center (AMC) granted service connection for a lumbar strain and assigned a 10 percent disability evaluation from August 31, 2007, and a 20 percent evaluation from October 22, 2013.  In July 2014, the Veteran disagreed with the assigned disability evaluations and the effective date for the award of service connection.   The RO issued a statement of the case (SOC) in February 2015.  As the Veteran did not perfect his appeal, these matters are not currently before the Board.  

In April 2013, the Veteran and his parents testified before the undersigned Veterans Law Judge (VLJ) via video conference.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's claim for entitlement to service connection for sarcoidosis, a chronic stomach condition, and chronic bronchitis was previously remanded, in part, to obtain an adequate medical opinion regarding the etiology of the Veteran's claimed sarcoidosis, chronic stomach condition, and chronic bronchitis.  

Regarding the Veteran's claimed disabilities, the Veteran most recently was afforded a VA examination in October 2013, in which the VA examiner reported that the Veteran's C-file was not available for review.  The VA examiner determined that there was no diagnosis of bronchitis and a stomach condition (other than sarcoidosis) and, therefore, did not provide an opinion regarding direct service connection.  The examiner opined that it was less likely than not that bronchitis and a stomach condition were caused by, a result of, or aggravated by sarcoidosis.  The examiner reasoned that the Veteran did not have a current diagnosis of bronchitis and a stomach condition.  

In an addendum to the October 2013 opinion, based on a review of the claims file, another VA examiner opined that the Veteran's claimed bronchitis and stomach condition were less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The examiner reasoned, in part, that there was no current diagnosis of bronchitis and a stomach condition.  

A closer review of the Veteran's post-service treatment records suggests that the Veteran has experienced respiratory and stomach abnormalities during the course of the appeal.  In regard to stomach problems, a September 2005 EGD report and biopsies of the stomach and duodenum from Central Coast Pathology Consultants and Santa Maria Digestive Diagnostic Center as well as an October 2005 treatment record from Dr. E.W. Jahnke revealed a diagnosis of chronic antral gastritis.  VA treatment records show that in May 2009, the Veteran was seen form complaints of stomach problems and was provided an assessment of persistent epigastric pain with eating.  In June, August and October 2009, gastroparesis was indicated.  In August 2009, the Veteran's active problem list began to report unspecified gastritis and gastroduodenitis with a date of onset as May 13, 2009.  As for a respiratory problem, an April 2008 VA treatment noted that there was pulmonary function test (PFT) evidence of restrictive lung disease.  On May 2013 respiratory conditions disability benefits questionnaire (DBQ), the Veteran was diagnosed with mild restrictive lung disease.  Multiple VA treatment records noted a past medical history of bronchitis. 

With regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, although a diagnosis of a stomach condition, including, gastroparesis, chronic antral gastritis, unspecified gastritis, and gastroduodenitis, as well as bronchitis/respiratory problems were not found during the most recent VA examination, the VA treatment notes dated during the course of the appeal provide current diagnoses of the claimed disabilities.  Therefore, without a determination that the findings of the VA provider are inaccurate, there is evidence of a "current" disability during the appeal period in question.  Consequently, a new examination is required in order to ascertain the nature and etiology of the Veteran's chronic stomach and bronchitis/respiratory conditions. 

Furthermore, the Veteran has continued to claim that his stomach and respiratory problems began in and have continued since service.  Service treatment records included showed that the Veteran was treated for bronchitis in January 1990, September 1991, and January 1993, although treatment in January 1990 resulted in a diagnosis of reactive airway disease.  In January 1992, he presented with complaints of an upset stomach and was diagnosed with gastroenteritis.  In March 1992, he has complaints of cramps and diarrhea and was diagnosed with colitis.   In August and September 1992, he had complaints of a worsening productive cough and was diagnosed with sinusitis.  In January 1993, he had complaints of nausea and was diagnosed with an influenza-like virus and questionable reactive airway disease.  Also, during his April 2013 hearing, the Veteran also claimed that his current doctors' thought that his bronchitis was related to his sarcoidosis.  He further indicated that his stomach condition was related to his sarcoidosis.  

Regarding sarcoidosis, on October 2013 VA examination, the examiner found that the Veteran did not have sarcoidosis and did not provide any etiology opinion regarding the matter.  In an addendum to the October 2013 VA examination, the examiner opined that it was less likely than not that the Veteran's sarcoidosis was related to military service.  The examiner reasoned that the Veteran had several self-limited episodes of viral bronchitis in service and there was no evidence in the service treatment records to suggest early symptoms of sarcoidosis of either the respiratory or the gastrointestinal tract.  The Board notes that in addition to complaints related to a viral syndrome and bronchitis, service treatment records dated, at least, in January 1992 show that the Veteran presented with complaints of an upset stomach and was diagnosed with gastroenteritis.  Likewise, in March 1992, he had complaints of cramps and diarrhea and was diagnosed with colitis.  In January 1993, he had complaints of nausea and was diagnosed with an influenza-like virus and questionable reactive airway disease.  Overall, the examiner did not address the Veteran's credible reports of experiencing vomiting, diarrhea, stomach cramps, body aches, cold sweats, night seats, and nausea, beginning in service and associated with a diagnosis of sarcoidosis.  See May 2013 stomach and duodenal conditions disability benefits questionnaire (DBQ) and April 2013 testimony.  Additionally, on a September 2007 prescription note, Dr. R. Allen stated that it was more than likely than not the Veteran was suffering from effects of sarcoidosis while in the United States Navy from 1989 1993.  Also, during his April 2013 hearing, the Veteran indicated that his stomach condition and sarcoidosis were intertwined.  Therefore, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection.  See 38 C.F.R. § 3.655(a), (b)(2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The claims file reflects that the Veteran receives ongoing treatment from the West Los Angeles and Sepulveda VA Medical Centers (VAMCs) and that records from those facilities dated through May 2015 have been associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the West Los Angeles and Sepulveda VAMCs (from May 2015) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The AOJ should specifically request that the Veteran furnish, or furnish an updated authorization to enable it to obtain private treatment records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent records from West Los Angeles and Sepulveda VAMCs dated since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After the above development has been completed and all obtainable records have been associated with the claims file, the contents of the entire electronic claims file, to include a copy of this REMAND, must be made available to the VA examiner who provided the October 2013 addendum opinion.  If the October 2013 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.

The examiner should opine as to the following questions: 

b)  For Bronchitis/Respiratory Condition

i.  The examiner must address whether or not the Veteran's past medical history of bronchitis and restrictive lung disease are indicative of a current respiratory disability or bronchitis.  

ii.  For each currently diagnosed respiratory disability, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any respiratory disability is causally related to service, and or to a service-connected disability.  The Veteran is currently service-connected for lumbar strain with intervertebral disc syndrome and sciatic radiculopathy of the bilateral lower extremities.  The examiner should comment on whether or not his/her opinion would change if service-connection for sarcoidosis was granted.  

The examiner must consider the Veteran's lay statements of his history; service treatment records dated at least in January 1990, September 1991, January 1993, August 1992, September 1992, and January 1993 documenting treatment for bronchitis, reactive airway disease, and sinusitis; as well as post service VA and private treatment records documenting treatment for restrictive lung disease and a past medical history of bronchitis. 

A complete rationale for any opinion expressed must be provided.

b) For a Stomach Condition

i.  The examiner must address whether or not the Veteran's gastroparesis, chronic antral gastritis, unspecified gastritis, and gastroduodenitis are indicative of a current stomach disability.  

ii.  If so, for each currently stomach disability, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any stomach disability is causally related to service, and or to a service-connected disability.  The Veteran is currently service-connected for lumbar strain with intervertebral disc syndrome and sciatic radiculopathy of the bilateral lower extremities.  The examiner should comment on whether or not his/her opinion would change if service-connection for sarcoidosis was granted.  

The examiner must consider the Veteran's lay statements of his history; service treatment records dated in January 1992, documenting complaints of an upset stomach and a diagnosis of gastroenteritis and March 1992 documenting complaints of cramps and diarrhea and a diagnosis of colitis; as well as post service VA and private treatment records documenting treatment for gastroparesis, chronic antral gastritis, unspecified gastritis, and gastroduodenitis.  

A complete rationale for any opinion expressed must be provided.

c) For Sarcoidosis

i.  The Veteran has biopsy proven gastric and liver sarcoidosis.  

ii.  For each organ currently diagnosed with sarcoidosis, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any sarcoidosis is causally related to service, and or to a service-connected disability.  The Veteran is currently service-connected for lumbar strain with intervertebral disc syndrome and sciatic radiculopathy of the bilateral lower extremities.  The examiner should comment on whether or not his/her opinion would change if service-connection for a stomach disability was granted.  

The examiner must consider the Veteran's lay statements of his history; service treatment records dated service treatment records dated in January 1992, documenting complaints of an upset stomach and a diagnosis of gastroenteritis and March 1992 documenting complaints of cramps and diarrhea and a diagnosis of colitis; as well as post service VA and private treatment records documenting treatment for gastroparesis, chronic antral gastritis, unspecified gastritis, gastroduodenitis and sarcoidosis. 

A complete rationale for any opinion expressed must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




